Citation Nr: 1031145	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-27 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as lumbar strain with slight scoliosis and arthritic 
changes.

2.  Entitlement to service connection for a right shoulder 
disorder, claimed as right musculature pain of the post-scapular 
area.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1970 to 
December 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board denied the appellant's claims in a July 2009 decision.  
He thereafter appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  The Board notes 
that the July 2009 Board decision also denied a claim of service 
connection for a neck disorder; the Veteran did not appeal that 
denial to the Court.  In an order dated in April 2010, the Court 
granted a joint motion by the appellant and VA General Counsel, 
which was incorporated by reference, to vacate the Board's 
decision on these claims and remand the case for readjudication 
in accordance with the joint motion.  In the joint motion, the 
parties agreed that the Board's analysis was inadequate because 
the Board failed to provide adequate reasons and bases for its 
findings and conclusions on material issues of fact and law 
presented on the record.  The joint motion noted that the Board 
relied on an "August 1974" separation examination that did not 
document problems with the back and shoulder to support its 
findings that the Veteran did not have chronic injuries, even 
though the Veteran had back and right shoulder complaints in July 
1974.  However, the Veteran was not afforded a separation 
examination in August 1974; the examination was actually 
performed in March 1974.  This is significant as the Veteran's 
service treatment records dated in July 1974 show complaints 
related to his right shoulder and back, after the separation 
examination that showed no back or right shoulder disabilities.  
The Veteran was afforded VA examinations for his back and right 
shoulder in March 2005.  The examiner noted reviewing the claims 
file.  With regards to the Veteran's back, the examiner noted the 
July 1974 treatment record showing moderate lumbar sclerosis of 
thoracic spine.  However, in providing a negative nexus opinion, 
the examiner's rationale included that the Veteran's discharge 
examination was essentially negative.  As noted above, the 
discharge examination occurred prior to the July 1974 complaints.  
The Board does not find this examination adequate since it is 
based on an incorrect factual premise and therefore, a remand is 
necessary to provide the Veteran a new examination.  

Turning to the Veteran's right shoulder, the examiner noted that 
very little information was found in active duty records.  
However, a record dated in September 1971 shows complaints of a 
right shoulder injury.  The Veteran was diagnosed with muscle 
strain involving right shoulder and scapula.  The July 1974 
record also includes a complaint of asymmetry of right shoulder 
height.  In providing a negative nexus opinion, the March 2005 
examiner noted a lack of complaints until about the year 2000.  
As noted in the joint motion, the Veteran first filed a claim for 
compensation shortly after separation in December 1974 making 
reference to his right shoulder.  Since the March 2005 examiner 
did not address the Veteran's in-service right shoulder 
complaints and the record shows that the Veteran made complaints 
regarding his right shoulder in 1974, the Board finds that a 
remand for this issue is also necessary for a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine whether 
the Veteran has a back disorder and right 
shoulder disorder that are related to his 
military service.  The examiner should 
obtain a detailed history of the Veteran's 
symptoms as observed by him and others 
since service and review the record.

a)  For the Veteran's back, the 
examiner should address both the 
discharge examination in March 1974 
that shows a reported history of 
recurrent low back pain for the past 
year and the July 1974 treatment 
record, dated after his discharge 
examination in March 1974, which 
shows complaints of period back pain 
and the diagnosis of moderate 
scoliosis of the thoracic spine.

b)  For the Veteran's right shoulder, 
the examiner should address both the 
September 1971 record showing the 
diagnosis of a muscle strain 
involving the right shoulder and 
scapula and the August 1974 record 
showing asymmetry of right shoulder 
height.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or 
"unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  A complete rationale 
should be provided for all opinions 
expressed.

The claims folder and a copy of this 
decision must be reviewed by the examiner 
and the examiner should provide a complete 
rationale for any opinion given.  The 
examiner should specifically identify that 
he or she has reviewed the claims file and 
medical records.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  See 
38 C.F.R. § 3.655 (2009).

2.  After undertaking any other 
development deemed appropriate, the AMC/RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



